Citation Nr: 0626717	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-02 839	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased evaluation for low back 
disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for reactive 
airway disease, currently rated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for sinusitis 
with headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in San Diego, California (RO).  

For the reasons indicated below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center in 
Washington, DC.  


REMAND

VA's statutory "duty to notify" under the Veteran's Claims 
Assistance Act of 2000 (VCAA) requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  VA is also 
required to notify a claimant of the evidence needed to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this case, although a letter dated in March 2001 from the 
RO to the veteran discusses the "duty to notify" provisions 
of the VCAA, it does not discuss the evidence needed to 
substantiate claims for the increased rating issues on 
appeal.  Consequently, there is no notice to the veteran of 
the evidentiary requirements for substantiating the claims 
for increased evaluations for service-connected low back 
disability, reactive airway disease, and sinusitis with 
headaches.  This letter also does not provide an adequate 
explanation of the evidence needed to substantiate the 
veteran's claim for service connection for hypertension.  Id.  

Moreover, the Board notes that although there are elevated 
blood pressure readings in service and after discharge and a 
diagnosis of borderline hypertension in July 2003, there is 
no subsequent VA examination to determine whether the veteran 
currently has hypertension that is related to service.  With 
respect to the increased rating issues on appeal, the Board 
notes that there has not been a VA examination for 
compensation purposes of the veteran's service-connected low 
back disability since the current rating criteria for 
diagnosing and evaluating spinal disabilities went into 
effect in September 2003 and that the most recent range of 
motion findings, from VA examination in August 2002, do not 
include range of rotation of the low back.  The Board would 
also note that the most recent pulmonary function testing of 
the veteran's service-connected reactive airway disease, 
which is needed to rate the veteran under Diagnostic Code 
6602, was in May 1999.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2005), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the severity or existence of a 
disability.  See also 38 C.F.R. § 3.159 (2005).  

Based on the above, this case is remanded for the following 
actions:

1.  The veteran must be contacted and 
asked to provide the names and 
addresses, as well as the dates of 
treatment, of all health care providers 
who have treated him for any of the 
disabilities at issue since July 2003.  
After securing any appropriate consent 
from the veteran, VA must obtain any 
such treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform the veteran of this and 
request him to provide copies of the 
outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  

2.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2005) 
and Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Specifically, the 
RO must take appropriate steps to ensure 
that the veteran is provided 
notification of any additional evidence 
to be provided by VA and of evidence 
that must be provided by the veteran, as 
well as notification of the evidentiary 
requirements for substantiating his 
claims for service connection for 
hypertension and for increased 
evaluations for service-connected low 
back disability, reactive airway 
disease, and sinusitis with headaches.  

3.  The RO must arrange for VA 
examination to determine whether the 
veteran currently has hypertension and, 
if so, its etiology.  The claims folder, 
including a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  All indicated tests and 
studies must be accomplished; and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  If hypertension is found, 
the examiner must provide an opinion, in 
light of the examination findings and 
the evidence in the claims file, whether 
the hypertension was caused or 
aggravated by the veteran's active 
military service or by a service-
connected disability.  A complete 
rationale for any opinion must be 
provided.  The report prepared must be 
typed.  

4.  The RO must also obtain a VA 
examination to determine the current 
nature and severity of the veteran's 
service-connected low back disability.  
All pertinent symptomatology and 
findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  Range 
of motion findings for the thoracolumbar 
spine segments in terms of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
lateral rotation must be reported.  The 
examiner must provide an opinion as to 
the current extent, if any, of 
functional loss of use of the low back 
due to pain, incoordination, weakness, 
pain on flare-ups and fatigability with 
use.  If feasible, such findings must be 
portrayed in terms of degrees of 
additional loss of motion.  Furthermore, 
the examiner must comment as to whether 
the veteran's service-connected low back 
disorder manifests muscle spasm or 
guarding severe enough to result in an 
abnormal gait; or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 
complete rationale for all opinions must 
be provided.  The report prepared must 
be typed.

5.  The RO must also obtain a VA 
examination of the veteran by a health 
care provider with the appropriate 
expertise to determine the current 
nature and severity of the veteran's 
service-connected reactive airway 
disease.  The claims file must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests, 
including pulmonary function tests, must 
be performed.  The report of the 
examination should contain data 
pertaining to actual versus predicted 
values for Forced Expiratory Volume in 
one second (FEV-1), FEV-1/Forced Vital 
Capacity (FVC), and Diffusion Capacity 
of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)).  The 
report should also reflect the veteran's 
medication regiment, to include whether 
daily inhalational or oral 
bronchodilator therapy or inhalational 
anti-inflammatory medication is 
required.  

6.  The RO must notify the veteran that 
it is his responsibility to report for 
the above examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In 
the event that the veteran does not 
report for any of the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

7.  Thereafter, the RO must readjudicate 
the veteran's claims for service 
connection for hypertension and for 
increased evaluations for his 
service-connected low back disability, 
reactive airway disease, and sinusitis 
with headaches based on all relevant 
evidence on file.  If any issue 
continues to be denied, the RO must 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case and the 
opportunity to respond thereto.  
Thereafter, the case must be returned to 
the Board for appellate review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

